Title: To James Madison from John Armstrong, Jr., 3 August 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
3 August 1807 Paris.

We had yesterday our first audience of the Emperor since his return to Paris.  Happening to stand near the Minister of Denmark, I over-heard H. M. say to that Minister, "So M. Baron the Baltic has been violated."  The Minister’s answer was not audible to me, nor did it appear to be satisfactory to the Emperor, who repeated in a tone of voice somewhat raised & peremptory, "But Sir, the Baltic has been violated."  From M. Degen he passed to myself and others and lastly to the Ambassador of Portugal, to whom, it is said, he read a very severe lecture on the conduct of his Court.  These circumstances go far to justify the whispers that begin to circulate, that one army is organizing to the South for the purpose of taking possession of Portugal, and another to the North for a similar purpose with regard to Denmark; And generally, that having settled the business of belligerents (with the exception of England) very much to his own liking, he is now on the point of settling that of Neutrals in the same way.  It was perhaps under the influence of this suggestion that M. Degen taking me aside, inquired, whether any application had been made to me with regard to a projected union of all Commercial States against G. B.?  and on my answering in the negative, he replied, "You are much favored, but it will not last"
I give you this detail, not from any importance it has in itself, but from the circumstance of its containing all that I have yet heard in relation to a project highly interesting to the U. S. and of which you ought to be immediately apprized.
Augt. 9.  Not a syllable has yet been mentioned with regard to the projected Union &c.  As far as I can learn, they are satisfied, that the course we are pursuing is honest to ourselves, but not dishonest to either of the Belligerents.  I wish I could make as favorable a report on another subject not less interesting to you, but though it be M. Talleyrand’s opinion that the business will now be amicably settled and though he has given another assurance that his aid shall not be wanting to produce that effect, yet, receiving nothing more substantial than opinions and assurances merely verbal, and seeing besides new means adopted, as I suspect, to produce new delays, I am constrained to believe that Spain has continued so to  on this subject as to make to  act  This would soon put him into activity, nor would the effects of such interposition be doubtful.  The business would be settled in a week.
It was whispered last night that a misunderstanding exists between the Emperor &  and that the latter would be dismissed to a  The Source of this intelligence entitles it to much credit. The minister of the  a highly responsible man talked on as  successor. 
August 11th.
You will see by the notes (copies of which are enclosed) that the report of M. Talleyrand’s going out of the office of Minister of Exterior Relations, & M. de Champagny’s coming into it, is well founded.  Of the cause of this arrangement I know nothing, excepting that some remonstrances made by the Minister on the subject of Germany, are said to have given umbrage to H. M.  It is not probable that this is very serious, or that it will be very durable.  A trifling cause cannot alienate such a Master from such a Minister, and a grave one, could not fail to break up all connexions between them.
August 15.  We had this morning an audience of the Emperor.  The seizure of Copenhagen by the British gave room for a new Conversation with the Minister of Denmark, in the course of which the Emperor stated the British force at 10 or 12000 Men, asked why Government had not taken measures to defend the City and demanded what, in this conjuncture, had become of the Prince Regent?  As in the former audience, from Baron Degen he came directly to me & after some questions of a personal nature, he adverted to the outrage committed by the Leopard on the Chesapeake.  "This" said he "is most abominable.  They have hitherto pretended to visit merchant-vessels & that they had a right to do so, but they, even they have set up no such pretensions with respect to armed Ships.  They would now arrange it by giving up a right or usage which never existed!!  But they will arrange it.  They are afraid to go to war with your Country."
M. de Champagny has invited me to a cabinet intime on tuesday next.  The result of this may be important.  I have the honor to be, Sir, with the highest respect, Your most obedient & very humble Servant

John Armstrong

